103 F.3d 118
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adelise JOSEPH, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-1867.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1996.Decided Dec. 4, 1996.

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia, for Petitioner.
Frank W. Hunger, Assistant Attorney General, Brenda E. Ellison, Senior Litigation Counsel, Laura M. Friedman, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
B.I.A.
AFFIRMED.
Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals' decision and order affirming the immigration judge's denial of Appellant's motion to reopen her deportation proceedings and to stay deportation pursuant to 8 C.F.R. § 242.22 (1995).  Our review of the record discloses that the Board's decision is based on substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Joseph v. INS, No. Awc-esu-zbo (B.I.A. June 11, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.